Case 7:20-cv-06807-VB Document 6 Filed 08/25/20 Page 1 of 6

       
    

 

 

(Wold Sony esti
| DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY (25 6:55!
SOUTHERN DISTRICT OF NEW YORK [DOCH ome

i (eee thn

“TE EILED: S72I] Tele

ne eat

 

 

MICHAEL J. MONROE,
Plaintiff,
ragainst- 7:20-CV-6807 (VB)

ROCKLAND COUNTY CORRECTIONAL
FACILITY; ROCKLAND COUNTY
CORRECTIONAL MEDICAL DEPARTMENT; HSA
NURSE ADMINISTRATOR JOULIANA,

ORDER OF SERVICE

 

Defendants.

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently held in the Rockland County Correctional Facility, brings this pro se
action in which he seeks damages and injunctive relief. He sues: (1) the Rockland County
Correctional Facility (‘RCCF”), (2) the RCCF’s Medical Department, and (3) “HSA Nurse
Administrator Jouliana.” The Court construes Plaintiff’s complaint as asserting claims under 42
U.S.C. § 1983 and under state law. By order dated August 24, 2020, the Court granted Plaintiff’s
request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”).!

For the reasons discussed below, the Court dismisses Plaintiff’s claims against the RCCF
and the RCCF’s Medical Department, and directs the Clerk of Court to add the County of
Rockland, Lieutenant John Bryon, and Captain J.C. Jiska as defendants. The Court directs

service on the County of Rockland, Byron, Jiska, and Jouliana.

 

' Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
Case 7:20-cv-06807-VB Document 6 Filed 08/25/20 Page 2 of 6

DISCUSSION
A. The RCCF, the RCCF’s Medical Department, Byron, and Jiska

Under Rule 21 of the Federal Rules of Civil Procedure, the Court, on its own motion,
“may at any time, on just terms, add or drop a party.” Fed. R. Civ, P. 21; see Anwar v. Fairfield
Greenwich, Ltd., 118 F. Supp. 3d 591, 618-19 (S.D.N.Y. 2015) (Rule 21 “afford[s] courts
discretion to shape litigation in the interests of efficiency and justice.”). “Under New York law,
departments which are merely administrative arms of a municipality do not have a legal identity
separate and apart from the municipality and cannot sue or be sued.” Hall v. City of White Plains,
185 F. Supp. 2d 293, 303 (S.D.N.Y. 2002); see also N.Y. Gen. Mun. Law § 2 (“The term
‘municipal corporation,’ as used in this chapter, includes only a county, town, city and village.”).
In addition, a jail and a correctional facility’s medical department are not proper defendants for
claims under § 1983. See, e.g., Paloma v. N.Y.C. Dept of Corrs., 1:20-CV-0638, 2020 WL
1330762, at *1 (S.D.N.Y. Mar. 23, 2020) (a jail is not a person for the purpose of § 1983
liability); Rose v. Connecticut, Dept of Corrs. Osborn Med. Dept, No. 3:16-CV-1389, 2017 WL
1197673, at *3 (D. Conn. Mar. 30, 2017) (a correctional facility’s medical department is not a
person for the purpose of § 1983 liability).

Under Rule 21, courts have substituted as defendants municipalities for their agencies,
See, e.g., Andradez v. Orange Cnty. Sheriff's Office, No. 7:20-CV-2050, 2020 WL 3618410, at
*2.3 (S.D.N.Y. July 1, 2020) (dismissing the plaintiff’s claims against the Orange County
Sheriff’s Office and the Orange County Jail, and substituting them with Orange County). Also,
under Rule 21, courts have added an individual as a defendant in an action, though that
individual is not named as a defendant in the complaint, because he or she is mentioned
“throughout the body of the [c]omplaint” as involved in the underlying alleged events. George v.

Westchester Cnty. Dept of Corr., No. 7:20-CV-1723, 2020 WL 1922691, at *2 (S.D.N.Y. Apr. 21,

2
Case 7:20-cv-06807-VB Document 6 Filed 08/25/20 Page 3 of 6

2020); see Adams v. NYC Dep? of Corrs., No. 19-CV-5909, 2019 WL 2544249, at *2 (S.D.N-Y.
June 20, 2019).

Plaintiff sues the RCCF and the RCCF’s Medical Department, which are not proper
defendants for claims under § 1983, and are arms of the County of Rockland. And Lieutenant
John Byron and Captain J.C. Jiska, though not named as defendants, are alleged in the complaint
to have been involved in the underlying events. (ECF 2, at 12, 14-15.) The Court therefore
dismisses Plaintiff’s claims against the RCCF and the RCCF’s Medical Department, and adds the
County of Rockland, Byron, and Jiska as defendants to this action. See Fed. R. Civ. P. 21. This
amendment of the action’s caption is without prejudice to any defenses the County of Rockland,
Byron, or Jiska may wish to assert.

B. Service on the County of Rockland, Byron, Jiska, and Jouliana

As Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the Court
and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6 (2d
Cir, 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process ... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service
to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that a summons and the complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses
and the complaint on the County of Rockland, Byron, Jiska, and Jouliana until the Court
reviewed the complaint and ordered that summonses be issued for those defendants. The Court
therefore extends the time to serve the County of Rockland, Byron, Jiska, and Jouliana until 90
days after the date that summonses are issued for those defendants. If the complaint is not served
on the County of Rockland, Byron, Jiska, and Jouliana within that time, Plaintiff should request

an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding

3
‘Case 7:20-cv-06807-VB Document 6 Filed 08/25/20 Page 4 of 6

that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray
v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff
proceeding IFP] provides the information necessary to identify the defendant, the Marshals’
failure to effect service automatically constitutes ‘good cause’ for an extension of time within the
meaning of Rule 4(m).”).

To allow Plaintiff to effect service on the County of Rockland, Byron, Jiska, and Jouliana
through the U.S. Marshals Service, the Clerk of Court is instructed to fill out U.S. Marshals
Service Process Receipt and Return forms (“USM-285 forms”) for those defendants. The Clerk
of Court is further instructed to issue summonses for the County of Rockland, Byron, Jiska, and
Jouliana, and deliver to the Marshals Service all of the paperwork necessary for the Marshals
Service to effect service on those defendants. Plaintiff must notify the Court in writing if his
address changes, and the Court may dismiss this action if Plaintiff fails to do so.

CONCLUSION

The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with
an information package.

The Court dismisses Plaintiff’s claims against the Rockland County Correctional Facility
and the “Rockland County Correctional Medical Department,” and directs the Clerk of Court to
add the County of Rockland, Lieutenant John Byron, and Captain J.C. Jiska as defendants in this
action, See Fed. R. Civ. P. 21.

The Court also directs the Clerk of Court to (1) issue summonses for the County of
Rockland, Byron, Jiska, and Jouliana, (2) complete USM-285 forms with the service addresses
for the County of Rockland, Byron, Jiska, and Jouliana, and (3) deliver all documents necessary
to effect service on the County of Rockland, Byron, Jiska, and Jouliana to the U.S. Marshals

Service.
Case 7:20-cv-06807-VB Document 6 Filed 08/25/20 Page 5 of 6

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: August 25, 2020
White Plains, New York

VINCENT L. BRICCETTI
United States District Judge

 
Case 7:20-cv-06807-VB Document 6 Filed 08/25/20 Page 6 of 6

DEFENDANTS AND SERVICE ADDRESSES

HSA Nurse Administrator Jouliana
Rockland County Correctional Facility
51 New Hempstead Road

New City, New York 10956

Lieutenant John Byron

Rockland County Correctional Facility
51 New Hempstead Road

New City, New York 10956

Captain J.C. Jiska

Rockland County Correctional Facility
51 New Hempstead Road

New City, New York 10956

County of Rockland

Law Department

11 New Hempstead Road
New City, New York 10956
